           Case 3:20-cv-00267-LRH-WGC Document 5 Filed 06/16/20 Page 1 of 3




1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                 ***
8     RAMIRO RODRIGUEZ-CARILLO,                       Case No. 3:20-cv-00267-LRH-WGC
9                                       Petitioner,
             v.                                                        ORDER
10

11    WARDEN GARRETT, et al.,
12                                  Respondents.
13

14          On May 12, 2020, this court denied petitioner’s motion to proceed in forma

15   pauperis and directed him to pay the filing fee in order to proceed with his petition for

16   writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 3. He has complied with

17   that order and paid the required fee. ECF No. 4. The court has reviewed the petition

18   pursuant to Habeas Rule 4, and the petition shall be filed herein and served upon the

19   respondents.

20          A petition for federal habeas corpus should include all claims for relief of which

21   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be

22   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

23   §2244(b) (successive petitions). If petitioner is aware of any claim not included in his

24   petition, he should notify the court of that as soon as possible, perhaps by means of a

25   motion to amend his petition to add the claim.

26          In addition, petitioner included a motion for the appointment of counsel with his

27   petition. ECF No. 1-2. Pursuant to 18 U.S.C. §3006A(a)(2)(B), the district court has

28   discretion to appoint counsel when it determines that the “interests of justice” require
            Case 3:20-cv-00267-LRH-WGC Document 5 Filed 06/16/20 Page 2 of 3




1    representation. There is no constitutional right to appointed counsel for a federal habeas

2    corpus proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555(1987); Bonin v. Vasquez,

3    999 F.2d 425, 428 (9th Cir. 1993). The decision to appoint counsel is generally

4    discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Bashor v. Risley,

5    730 F.2d 1228, 1234 (9th Cir. 1984). However, counsel must be appointed if the

6    complexities of the case are such that denial of counsel would amount to a denial of due

7    process, and where the petitioner is a person of such limited education as to be

8    incapable of fairly presenting his claims. See Chaney, 801 F.2d at1196; see also

9    Hawkins v. Bennett, 423 F.2d 948 (8th Cir. 1970). The petition on file in this action is

10   sufficiently clear in presenting the claim that petitioner wishes to bring. Also, the issues

11   in this case are not particularly complex. It does not appear that appointment of counsel

12   is warranted in this instance. Petitioner’s motion for the appointment of counsel is

13   denied.

14          IT IS THEREFORE ORDERED that the Clerk shall FILE the petition for writ of

15   habeas corpus (ECF No. 1-1) and motion for appointment of counsel (ECF No. 1-2) and

16   ELECTRONICALLY SERVE the petition and a copy of this order on the respondents.

17          IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Attorney

18   General of the State of Nevada, as counsel for respondents.

19          IT IS FURTHER ORDERED that respondents shall have 60 days from the date

20   of entry of this order to appear in this action, and to answer or otherwise respond to the

21   petition.

22          IT IS FURTHER ORDERED that if respondents file an answer, petitioner shall

23   have 60 days from the date on which the answer is served on him to file and serve a

24   reply. If respondents file a motion to dismiss, petitioner shall have 60 days from the

25   date on which the motion is served on him to file and serve a response to the motion to

26   dismiss, and respondents shall, thereafter, have 30 days to file a reply in support of the

27   motion.

28   ///
                                                   2
           Case 3:20-cv-00267-LRH-WGC Document 5 Filed 06/16/20 Page 3 of 3




1           IT IS FURTHER ORDERED that any additional state court record exhibits filed

2    herein by either petitioner or respondents shall be filed with a separate index of exhibits

3    identifying the exhibits by number. The CM/ECF attachments that are filed further shall

4    be identified by the number or numbers of the exhibits in the attachment. The hard

5    copy of any additional state court record exhibits shall be forwarded – for this case – to

6    the staff attorneys in Reno.

7           IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel is

8    DENIED.

9           DATED this 16th day of June, 2020.

10
                                                      LARRY R. HICKS
11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
